Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.526 Page 1 of 35



   1   Charles S. LiMandri, SBN 110841
       Paul M. Jonna, SBN 265389
   2
       Jeffrey M. Trissell, SBN 292480
   3   LiMANDRI & JONNA LLP
   4   P.O. Box 9120
       Rancho Santa Fe, California 92067
   5   Telephone: (858) 759-9930
   6   Facsimile: (858) 759-9938
       cslimandri@limandri.com
   7
   8   Attorneys for Defendants and
   9   Counterclaimants A&B Market
       Plus, Inc., dba Campus Liquor and
  10   Deli; LS&SLG, Inc., dba Adams
  11   Avenue Liquor; Wall First Venture,
       Inc., dba RJ Liquor; and OB Star,
  12   Inc., dba Litickers Liquor
  13
  14
                              UNITED STATES DISTRICT COURT
  15
                        SOUTHERN DISTRICT OF CALIFORNIA
  16
  17
  18
     UNITED STATES LIABILITY                   Case No.: 3:19-cv-00172-GPC-AGS
  19 INSURANCE COMPANY,
 20                                            IMAGED FILE
                  Plaintiff
  21                                           MEMORANDUM OF POINTS
 22 v.                                         & AUTHORITIES IN
                                               SUPPORT OF A&B MARKET,
 23 A&B MARKET PLUS INC. dba                   LS&SLG, WALL FIRST, AND
 24 CAMPUS LIQUOR AND DELI;                    OB STAR’S JOINT CROSS-
    LS&SLG, INC. dba ADAMS AVENUE              MOTION FOR SUMMARY
 25
    LIQUOR; WALL FIRST VENTURE                 JUDGMENT, AND
 26 INC. dba RJ LIQUOR, OB STAR INC.           OPPOSITION TO USLIC’S
 27 dba LITICKERS LIQUOR; SAEED                CROSS-MOTION FOR
    SOMO dba MESA FOOD AND                     SUMMARY JUDGMENT, AS
 28 LIQUOR; LATIF MAROGY dba                   TO THE COMPLAINT; AND

         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.527 Page 2 of 35



   1 SPOTTS LIQUOR and dba SUNRISE             MOTION FOR PARTIAL
     MARKET AND GAS; HANI                      SUMMARY JUDGMENT AS
   2
     SHAMOUN dba MIKE’S MARKET;                TO THE COUNTERCLAIM
   3 NEIGHBORHOOD MARKET
   4 ASSOCIATION, INC.,                        Judge: Gonzalo P. Curiel
                                               Mag. Judge: Andrew G. Schopler
   5              Defendants                   Courtroom: 2D
   6                                           Hearing Date: May 17, 2019, 1:30 p.m.
   7
       A&B MARKET PLUS INC. dba                Oral Argument Requested
   8   CAMPUS LIQUOR AND DELI, a
   9   California corporation; LS&SLG, INC.
       dba ADAMS AVENUE LIQUOR, a
  10   California corporation; WALL FIRST
  11   VENTURE INC. dba RJ LIQUOR, a
       California corporation; and OB STAR
  12   INC. dba LITICKERS LIQUOR, a
  13   California corporation;
  14
                  Counterclaimants,
  15
  16 v.
 17 UNITED STATES LIABILITY
 18 INSURANCE COMPANY, a
    Pennsylvania corporation; and DOES 1
 19 through 10, Inclusive,
 20
                 Counterdefendants.
 21
 22
  23
 24
  25
 26
  27
 28

          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.528 Page 3 of 35



   1                                     TABLE OF CONTENTS
   2                                                                                                                  Page
   3 INTRODUCTION ................................................................................................ 1
   4 FACTUAL BACKGROUND ................................................................................ 1
   5
         1.  Overview of the Underlying Derivative Action ................................... 1
   6
         2.  Background on the USLIC Policy ...................................................... 2
   7
   8     3.  Historical Background of the NMA ................................................... 2

   9           4.      History of Bad Acts Leading up to the Underlying
                       Derivative Action................................................................................3
  10
  11           5.      Ramp up to the Underlying Derivative Action ................................... 6
  12           6.      Timeline of the Underlying Derivative Litigation ...............................7
  13
               7.      Negotiations with USLIC .................................................................. 9
  14
       LEGAL STANDARD .......................................................................................... 11
  15
  16 LEGAL ARGUMENT ......................................................................................... 11
  17           1.      In this Context, “Damages” Includes all Financial
                       Liabilities, Including Liability for Attorneys’ Fees. ........................... 12
  18
  19                   1.1.    Insurance Policies Are Interpreted in Favor of the
                               Insured.................................................................................... 12
 20
  21                   1.2.    A Layman Defines “Damages” to Include “Costs”
                               and “Expenses” ..................................................................... 13
 22
                       1.3.    Attorneys’ Fees are “Damages” When the
  23
                               Underlying Claim is Covered .................................................. 15
 24
                       1.4.    Coverage for a Derivative Action Includes Coverage
  25                           for Attorneys’ Fees ................................................................. 17
 26
                       1.5.    The Lack of a Definition for “Damages” is an
  27                           Ambiguity ............................................................................... 19
 28
                                                                 i
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.529 Page 4 of 35



   1                           TABLE OF CONTENTS—Continued
   2                                                                                                                Page
   3
               2.       Response to USLIC’s Three Affirmative Arguments ....................... 21
   4
                        2.1.    Statutory Definitions are Inapplicable. .................................... 21
   5
   6                    2.2.    Cases with Disparate Factual Situations are
                                Inapplicable............................................................................ 22
   7
   8                    2.3.    Cases Interpreting CGL Policies are Inapplicable. ................. 24

   9 CONCLUSION.................................................................................................... 25
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
 20
  21
 22
  23
 24
  25
 26
  27
 28
                                                                ii
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.530 Page 5 of 35



   1                           TABLE OF AUTHORITIES
   2                                                                         Page
   3 CASES:
   4 APL Co. Pte. v. Valley Forge Ins. Co.,                             16, 22, 23
          754 F. Supp. 2d 1084 (N.D. Cal. 2010)
   5
   6 APL Co. Pte. v. Valley Forge Ins. Co.,                                16, 22
   7      541 F. App’x 770 (9th Cir. 2013)

   8 Baker v. Pratt,                                                           18
   9       176 Cal. App. 3d 370 (1986)
  10 Big 5 Corp. v. Gulf Underwriters Ins. Co.,                                16
  11        No. CV 02-3320WJR(SHX), 2003 WL 22127029 (C.D. Cal. July 14, 2003)
  12 Big 5 Corp. v. Gulf Underwriters Ins. Co.,                                16
  13        136 F. App’x 996 (9th Cir. 2005)
  14
     Brandt v. Superior Court,                                                 22
  15      37 Cal. 3d 813 (1985)
  16
       Braude v. Auto. Club of S. Cal.,                                        18
  17        178 Cal. App. 3d 994 (1986)
  18
       California Dairies Inc. v. RSUI Indem. Co.,                          13, 21
  19         617 F. Supp. 2d 1023 (E.D. Cal. 2009)
 20
       Celotex Corp. v. Catrett,                                                  11
  21         477 U.S. 317 (1986)
 22
       City of Pomona v. Employers’ Surplus Lines Ins. Co.,                    20
  23
              5 Cal. Rptr. 2d 910 (1992)
 24
       City of Ypsilanti v. Appalachian Ins. Co.,                              20
  25
              547 F. Supp. 823 (E.D. Mich. 1982)
 26
 27 City of Ypsilanti v. Appalachian Ins. Co.,                                 20
           725 F.2d 682 (6th Cir. 1983)
 28
                                                    iii
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.531 Page 6 of 35



   1                  TABLE OF AUTHORITIES—Continued
   2                                                                                     Page
   3 Coast Mut. Bldg.-Loan Ass’n v. Sec. Title Ins. & Guarantee Co.,                        12
           14 Cal. App. 2d 225 (1936)
   4
   5 Cole v. Doe 1 thru 2 Officers of City of Emeryville Police Dep’t,                      20
   6        387 F. Supp. 2d 1084 (N.D. Cal. 2005)

   7 Cooper v. Certain Underwriters at Lloyd’s, London,                                     14
   8       716 F. App’x 735 (9th Cir. 2018)

   9 Crane v. State Farm Fire & Cas. Co.,                                                   25
  10       5 Cal. 3d 112 (1971)

  11 Cutler-Orosi Unified Sch. Dist. v. Tulare Cty. Sch. etc. Auth.,                    22, 23
  12       31 Cal. App. 4th 617 (1994)

  13 Cziraki v. Thunder Cats, Inc.,                                                         18
  14       111 Cal. App. 4th 552 (2003)

  15 Golden Eagle Ins. Co. v. Ins. Co. of the W.,                                   16, 19, 23
  16       99 Cal. App. 4th 837 (4th Dist., Div. 1, 2002)

  17 Gray v. Zurich Ins. Co.,                                            12, 13, 17, 18, 24, 25
  18       65 Cal. 2d 263 (1966)

 19 Health Net, Inc. v. RLI Ins. Co.,                                               15, 16, 23
 20       206 Cal. App. 4th 232 (2012)

 21 Hughes v. Mid-Century Ins. Co.,                                                     19, 20
 22      38 Cal. App. 4th 1176 (1995)

 23 Indep. Petrochemical Corp. v. Aetna Cas. & Sur. Co.,                                15, 16
 24        944 F.2d 940 (D.C. Cir. 1991)

 25 Ins. Co. of N. Am. v. Nat’l Am. Ins. Co.,                                               25
 26        37 Cal. App. 4th 195 (1995)

 27 Ins. Co. of Penn. v. City Of Long Beach,                                15, 16, 20, 21, 23
 28        342 F. App’x 274 (9th Cir. 2009)

                                                   iv
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.532 Page 7 of 35



   1                  TABLE OF AUTHORITIES—Continued
   2                                                                            Page
   3 Kaplan v. Rand,                                                               17
           192 F.3d 60 (2d Cir. 1999)
   4
   5 Kwan v. SanMedica Int’l,                                                      12
          854 F.3d 1088 (9th Cir. 2017)
   6
   7 Lunsford v. Am. Guarantee & Liab. Ins. Co.,                               13, 21
           18 F.3d 653 (9th Cir. 1994)
   8
   9 MacKinnon v. Truck Ins. Exch.,                                         13, 15, 25
          31 Cal. 4th 635 (2003)
  10
  11 Nat’l Cas. Co. v. Coastal Dev. Servs. Found.,                          15, 16, 23
           171 F. App’x 680 (9th Cir. 2006)
  12
  13 Navigators Specialty Ins. Co. v. Moorefield Constr., Inc.,                    25
           6 Cal. App. 5th 1258 (2016)
  14
  15 Nordstrom, Inc. v. Chubb & Son, Inc.,                                         19
           54 F.3d 1424 (9th Cir. 1995)
  16
  17 Oasis W. Realty, LLC v. Goldman,                                              11
           51 Cal. 4th 811 (2011)
  18
 19 Prentice v. N. Am. Title Guar. Corp., Alameda Div.,                            22
           59 Cal. 2d 618 (1963)
 20
 21 Prichard v. Liberty Mut. Ins. Co.,                                             25
          84 Cal. App. 4th 890 (2000)
 22
 23 Producers Dairy Delivery Co. v. Sentry Ins. Co.,                               13
          41 Cal. 3d 903 (1986)
 24
 25 Renick v. Dun & Bradstreet Receivable Mgmt. Servs.,                            20
          290 F.3d 1055 (9th Cir. 2002)
 26
 27 Safeway Stores, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,   18, 19, 23
          64 F.3d 1282 (9th Cir. 1995)
 28
                                                    v
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.533 Page 8 of 35



   1                 TABLE OF AUTHORITIES—Continued
   2                                                                                  Page
   3 Save El Toro Assn. v. Days,                                                        18
           98 Cal. App. 3d 544 (1979)
   4
   5 Screen Actors Guild Inc. v. Fed. Ins. Co.,                                         15
           957 F. Supp. 2d 1157 (C.D. Cal. 2013)
   6
   7 Screen Actors Guild-Am. Fed’n of Television & Radio Artists v. Fed. Ins. Co.,      15
           636 F. App’x 409 (9th Cir. 2016)
   8
   9 Travelers Prop. Cas. Co. of Am. v. KFx Med. Corp.,                                 23
           637 F. App’x 989 (9th Cir. 2016)
  10
  11 UnitedHealth Grp. Inc. v. Hiscox Dedicated Corp. Member Ltd.,                      14
           No. 09-CV-0210 (PJS/SRN), 2010 WL 550991 (D. Minn. Feb. 9, 2010)
  12
  13 Wallace H. Campbell & Co. v. Maryland Comm’n on Human Relations,                   14
          202 Md. App. 650 (2011)
  14
  15 Waller v. Truck Ins. Exch., Inc.,                                                  15
           11 Cal. 4th 1 (1995)
  16
  17 XL Specialty Ins. Co. v. Loral Space & Commc’n, Inc.,                           14, 19
          918 N.Y.S.2d 57 (2011)
  18
  19
 20 STATUTES & RULES
  21 Cal. Civ. Proc. Code § 1033.5                                                   21, 22
 22 Cal. Corp. Code § 7341                                                               2
  23 Cal. Corp. Code § 8334                                                              3
 24 Cal. R. Court 8.1115                                                                20
  25 FED. R. CIV. P. 56(c)                                                              11
 26 Ninth Circuit Rule 36–3                                                             20
  27
 28
                                                 vi
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.534 Page 9 of 35



   1                TABLE OF AUTHORITIES—Continued
   2                                                                        Page
   3 OTHER AUTHORITIES
   4 2 H. WALTER CROSKEY, ET AL., RUTTER GRP. PRAC. GUIDE: INS.
           LITIG. (2018)                                                      24
   5
   6 Anthony P. Tatum & Shelby S. Guilbert, Jr., Securing D&O For
          Attorneys’ Fees in Securities Cases, LAW360 (May 28, 2013)          21
   7
   8 Damage, DICTIONARY.COM,
           https://www.dictionary.com/browse/damage (last
   9
           visited Mar. 6, 2019)                                              14
  10
     Damage, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (12th
  11
           ed. 2014)                                                          13
  12
     Damage, RANDOM HOUSE WEBSTER’S COLLEGE DICTIONARY
  13
           (2d ed. 1997)                                                   13, 14
  14
     Damage, WIKTIONARY, https://en.wiktionary.org/wiki/damage
  15
           (last edited Mar. 15, 2019)                                        14
  16
     William G. Passannante & Vivian C. Michael, Attorney Fees and
  17
           Liability Insurance: Recovering Fees Paid to Plaintiffs and
  18       Fees Incurred by Policyholders, WESTLAW J. INS. COVERAGE,
  19       Feb. 27, 2015                                                      21

 20
  21
 22
  23
 24
  25
 26
  27
 28
                                               vii
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.535 Page 10 of 35



   1                                 INTRODUCTION
   2         There is a single legal issue presented by these cross-motions for summary
   3 judgment: whether the Neighborhood Market Association’s (“NMA”) liability to four
   4 of its members—for their attorneys’ fees incurred in a derivative action on its behalf—
   5 is covered by an insurance policy issued to the NMA. A review of the policy itself, and
   6 the applicable case law, answers that question unequivocally in the affirmative.
   7                           FACTUAL BACKGROUND
   8 1.      Overview of the Underlying Derivative Action 1
   9         On September 24, 2015, Defendants and Counterclaimants A&B, LS&SLG,
  10 Wall First, and OB Star (“the Members”), as members of the Neighborhood Market
  11 Association (“NMA”), commenced a derivative action on behalf of the NMA against
  12 its President, Mark Arabo, and against a single board member. The NMA is a non-
  13 profit mutual benefit corporation that serves as a trade association for independent
  14 retail convenience stores. The Members are variously headed by Mr. Arkan Somo
  15 (A&B), Mr. Samir Salem (LS&SLG and Wall First), and Mr. Basil Zetouna (OB Star).
  16 The underlying derivative action was captioned A&B Market Plus, Inc., et al., v.
  17 Neighborhood Market Association, Inc., et al., San Diego Superior Court Case No. 37-
  18 2015-00032389-CU-OE-CTL (the “underlying derivative action”). The action was
  19 assigned to the Hon. Richard E.L. Strauss.
  20         The operative complaint in the underlying derivative action alleged both derivative
  21 and direct causes of action. The derivative causes of action focused on misconduct that
  22 occurred between 2013 and 2015, when the NMA lost over $1,600,000. These claims
  23 focused on improper payments to Mark Arabo, including a bonus/commission of
  24 $210,000; an “expense reimbursement” of $38,000; and a series of additional personal
  25
  26
      Exhibits A through L are attached to the LiMandri declaration. The facts in sections 1,
       1

  27 and 3 through 6, are taken from the statement of decision (Ex. B) issued in the underlying
     action. The facts in section 2 come from the Rubin declaration; the facts in section 7
  28 come from the LiMandri declaration.
                                                  1
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.536 Page 11 of 35



   1 payments to Arabo using NMA funds (while coding them as business expenses). The
   2 direct causes of action sought injunctive relief against the NMA: (1) to address its failure
   3 to provide the Members with full inspection rights of the minutes, records, financial
   4 accounts, and membership list of the NMA—in violation of the NMA’s Bylaws and
   5 California law, and (2) to address the NMA’s attempt to retaliate against A&B by
   6 purporting to remove it as a NMA member, in violation of Cal. Corp. Code § 7341.
   7 2.     Background on the USLIC Policy
   8        On or about March 11, 2015, United States Liability Insurance Company
   9 (“USLIC”) issued to the NMA a Directors and Officers Liability policy, no.
  10 NDO1040726L, which was in effect for the period of March 11, 2015, through March
  11 11, 2016 (the “Policy”). Thus, it was the operative policy when the underlying
  12 derivative action was commenced. Under the terms of the Policy, USLIC agreed to
  13 indemnify the NMA up to the amount of $1,000,000 for all “Loss” “that the Insured
  14 shall become legally obligated to pay” “for Wrongful Acts arising out of an Insured’s
  15 duties on behalf of the Organization.” Policy § I.A. The Policy also expressly covered
  16 derivative actions. Policy § IV.G(1). On or around September 24, 2015, the NMA was
  17 served with the complaint in the underlying derivative action, and tendered its defense
  18 to USLIC. Soon thereafter, USLIC acknowledged that its Policy covered the
  19 underlying derivative action, and agreed to provide the NMA with a defense.
  20 3.     Historical Background of the NMA
  21        The Members’ principals and the individual defendants in the underlying
  22 derivative action, including most of the NMA’s directors, are all part of the Chaldean
  23 Catholic community in San Diego County, California. Mark Arabo was hired by the
  24 NMA in 2006 to work in marketing when the organization was headed by his brother.
  25 After working at the NMA for approximately two years, Arabo was made NMA
  26 President and CEO in 2008 when his brother left the organization. Then, in mid-2010,
  27 the NMA board approved an extension of Arabo’s employment contract. Substantially
  28 the same contract was again extended in 2012 with increased compensation. The 2012
                                                   2
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.537 Page 12 of 35



   1 contract was operative during most of the period in contention. Both extensions were
   2 ratified years before the previous employment agreement was set to expire.
   3        The 2010 election of the NMA’s 2011–2012 board of directors resulted in Mr.
   4 Salem and Mr. Zetouna losing seats as directors. Based on the results in previous
   5 elections and the general esteem with which they were held in the community, their poor
   6 election performance led them to question both the vote counting and campaigning
   7 method. It was later discovered that during the pendency of the last several NMA
   8 elections, some campaigners visited member stores urging votes for a specific slate of
   9 candidates. This campaigning tactic necessarily relied on access to the membership list
  10 which was inaccessible to the other candidates. Thus, in early 2011, Mr. Salem asked
  11 numerous questions about the election and requested the NMA’s membership list
  12 under the NMA’s Bylaws and California law. Mr. Salem’s 2011 requests were denied
  13 but dialogue with the organization continued. The NMA membership list was controlled
  14 by Arabo and stored securely in his office during his time as President and CEO.
  15 4.     History of Bad Acts Leading up to the Underlying Derivative Action
  16        Sometime after the 2010 election, substantial changes to the practical conduct
  17 of the NMA board of directors occurred, including a reduction in the amount of
  18 financial information to which the board had access.
  19        First, in late 2012, a prior executive Secretary/Treasurer of the NMA, Nashat
  20 Damman, resigned in protest when he was not given access to the organization’s full
  21 financial records, in violation of Cal. Corp. Code § 8334, and was denied the ability to
  22 exercise any oversight of its funds by Arabo. Arabo responded to Damman’s email
  23 resignation with a series of ad hominem attacks on Damman’s character and conduct
  24 as an NMA member. Following his resignation, Damman was pressured by members
  25 of the NMA board of directors and threatened with a lawsuit unless he apologized for
  26 the manner of his resignation, which he ultimately and reluctantly did.
  27        Second, beginning in 2011, the NMA began to pay large sums of money to
  28 independent contractor Jesus Cardenas and several businesses and fictitious business
                                                 3
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.538 Page 13 of 35



   1 names controlled by him (collectively, the “Cardenas entities”). At the end of 2011,
   2 the NMA’s Vice President, Samantha Dabish (a licensed attorney), resigned and some
   3 of her prior duties shifted to Cardenas. The NMA also gradually phased out its former
   4 lobbying firm before fully terminating the relationship and replacing them with the
   5 Cardenas entities. Payments to Cardenas totaled approximately $600,000 for 2013 and
   6 2014, two years in which the NMA suffered operating losses of over $1 million and
   7 which were offset only by the sale of their building. Invoices from the Cardenas entities
   8 were vague and regularly billed thousands of dollars per month for “consulting” and
   9 similarly nondescript services. A subpoena of Cardenas’ bank records uncovered
  10 numerous checks written by Jesus Cardenas and his organizations to Arabo, Board
  11 Member Oram, Arabo’s wife, and Chairman Attisha after they had denied such
  12 connections in sworn statements.
  13        Third, the NMA was related to a separate 501(c)(3) called the Neighborhood
  14 Market Association Education Foundation (“Education Foundation”). In 2010, the
  15 Education Foundation received a $100,000 donation from San Diego Padres owner
  16 Ron Fowler to be used for education and scholarships. However, Arabo considered the
  17 money part of the NMA general fund. A $75,000 transfer from the Education
  18 Foundation was made as a “gift” to the NMA in 2012 to assist with the purchase of an
  19 office building on Friars Road in Fashion Valley. Most of the remaining funds in the
  20 Education Foundation’s bank account were spent through a $23,258 check written to
  21 Sheraton San Diego in February 2013, in a transaction related to the NMA’s annual
  22 banquet. Arabo ultimately argued that the Education Foundation used the funds to
  23 purchase from the NMA the right to name a room in the NMA office building.
  24        Fourth, the NMA Bylaws explicitly required that the executive board of directors
  25 meet three times a year, once per trimester. In 2013, only two board meetings took
  26 place, the second on December 27, 2013. The next year, the board met only one time—
  27 on October 2, 2014. This meeting was split up into three sessions (which were
  28 supposed to be separate meetings) in order to comply with the Bylaws.
                                                 4
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.539 Page 14 of 35



   1        Fifth, at its December 2013 meeting, the NMA board was informed that the
   2 NMA had raised $350,000 for San Diego mayoral candidate Nathan Fletcher. Since
   3 the Board had not met since February, and former Mayor Filner did not resign until
   4 August, this meant that Arabo acting alone had chosen to raise the money. It was also
   5 discovered that Arabo donated $100,000 of the NMA’s funds to Fletcher’s campaign,
   6 without informing the board.
   7        Sixth, in late 2013, the NMA members (including the Members here), were told
   8 by the NMA that it was in such a difficult financial situation that it was necessary to
   9 sell their only asset, the office building on Friars Road which was returning positive net
  10 rental income. As a result, at some point, the NMA Board decided to sell the NMA’s
  11 office building located on Friars Road at Fashion Valley. The first offer came from
  12 Keller Williams SD Central Coastal, who offered $2.6 million for the building. A
  13 competing offer from Mission Hills Development then came in for $3.32 million,
  14 which Keller Williams decided to match. After the sale of the NMA’s Friars Road
  15 building was completed in 2014, a large portion of the net profit from the sale was
  16 disbursed to Arabo at the next board meeting. Arabo requested that broker Mike Habib
  17 write a letter of recommendation on Arabo’s behalf. Mike Habib produced a glowing
  18 letter ascribing to Arabo remarkable powers of persuasion and falsely crediting him
  19 with negotiating the price from $2.1 to $3.32 million. As a result, on October 2, 2014,
  20 the Board awarded Arabo a $210,000 bonus—ten percent of the original sale price.
  21        Seventh, throughout 2014, Arabo travelled on multiple occasions to New York
  22 and Washington, D.C. to lobby for lifting immigration restrictions and extending
  23 humanitarian aid to Iraqi Christian refugees displaced by ISIS. These travel expenses
  24 and related Facebook advertising expenses from Arabo’s efforts to promote this cause
  25 were charged to the NMA American Express card and totaled approximately $38,000.
  26 However, despite not paying for them himself, Arabo requested that the NMA board
  27 reimburse him for the expenses, which it did at the October 2, 2014, board meeting.
  28        Although the Members had heard rumors of bad acts for some time, and odd
                                                  5
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.540 Page 15 of 35



   1 behavior and dealings by Arabo, it was upon learning of the 2014 bonuses and
   2 “reimbursement” to Arabo totaling $248,000 that the Members decided to retain an
   3 attorney and formally request inspection of the organization’s finances under its
   4 Bylaws and Cal. Corp. Code § 8333.
   5 5.     Ramp up to the Underlying Derivative Action
   6        The Members’ first attorney wrote to Arabo in February 2015, requesting access
   7 to various NMA records, including financial records, meeting minutes, and the
   8 membership list. All of the items identified were items which members are entitled to
   9 review. The NMA’s attorney, Nathan Kased, replied via email denying access to the
  10 requested records and falsely defaming Mr. Somo. This was the same pattern of ad
  11 hominem attacks in response to requests for information that Arabo used against Mr.
  12 Damman. Kased offered that the NMA would distribute to all members any
  13 correspondence that the Members wished to submit to them. Kased also agreed to make
  14 some of the requested financial records available for inspection, but he denied others on
  15 the basis that they were “not reasonably related to Mr. Somo’s membership interest.”
  16        The Members then retained attorney Norman Grissom, who sent the NMA a
  17 formal demand letter and draft complaint on June 1, 2015. In his letter, Attorney
  18 Grissom also accepted the prior offer of inspection of some of the records requested
  19 by his predecessor and reasserted the Members’ right to the rest of the information.
  20 Attorney Kased’s firm replied to Grissom on June 5, 2015, insisting, among other
  21 things, that the NMA was “not legally permitted” to provide Mr. Somo with access to
  22 the membership list because A&B Market had allowed its membership to lapse by not
  23 paying its dues by January 1. Attached to that reply was a letter that had allegedly been
  24 sent to Mr. Somo on April 8, 2015, notifying it of its alleged delinquency in paying
  25 dues. However, later evidence indicated that the delinquency letter was fabricated.
  26 Judge Strauss in the underlying action also found that numerous members actually paid
  27 their dues in June of each year—not January.
  28        In September 2015, Attorney Grissom sent additional demand letters to Arabo
                                                 6
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.541 Page 16 of 35



   1 and the NMA, informing them of additional NMA members who demanded access to
   2 the same information that A&B had requested in June. The Members then filed their
   3 complaint on September 23, 2015.
   4 6.      Timeline of the Underlying Derivative Litigation
   5         In August 2015, immediately after receiving the Members’ demand letter and
   6 draft complaint, the NMA approved a contract with a new company, Refined
   7 Management, Inc. (RMI). RMI was essentially a shell run by Arabo through which he
   8 could run the NMA with less oversight from the NMA board. Under the contract, the
   9 NMA was obligated to pay RMI $44,000 per month in 2017 and $46,000 per month
  10 in 2018—bleeding the NMA of its resources.
  11         In the next year, the parties engaged in numerous discovery disputes. This
  12 resulted in multiple motions filed in August 2016. The Members filed a motion to
  13 compel the NMA to produce its financial records, and the NMA filed a motion to
  14 quash the Members’ subpoena to the NMA’s bank, Wells Fargo. The Members were
  15 successful in both motions. With respect to the motion to compel, Judge Strauss also
  16 sanctioned the NMA in the amount of $5,938, chastising it for “dilatory tactics” and
  17 stating that its “lack of responses and voluminous objections exhibit evasiveness, and
  18 evidence a lack of good faith in answering discovery.”
  19         Nevertheless, the bad acts continued. On November 8, 2016, NMA board
  20 member Nashwan Habib, elected for the 2015-2016 term, entered a local Chase Bank
  21 branch and withdrew $10,000 from Attorney Grissom’s firm business checking
  22 account. Despite being highly unusual, this was explained by bank management as a
  23 mistake because the account numbers shared some similarity.
  24         Then, in February 2017, Attorney Grissom contacted former NMA employee Fr.
  25 Daniel Shaba (then a seminarian studying with the Chaldean Catholic Church) to
  26 discuss testifying at trial. Fr. Shaba then signed a declaration summarizing his role as an
  27 employee of the NMA and his relationship with Arabo during that time. Then, on March
  28 27, 2017, two NMA board members each telephoned Fr. Shaba. He called one back (Mr.
                                                  7
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.542 Page 17 of 35



   1 Bashar Ballo), who then criticized him for getting involved in the lawsuit, and asked him
   2 to retract the statements he had made (referring to his declaration). Ballo also warned
   3 him that, by becoming involved, he might get sued. Fr. Shaba then summarized his call
   4 with Ballo in a second declaration, and characterized it as threatening. Then, in or
   5 around early April 2017, Bishop Warduni of the local Chaldean Catholic Church,
   6 received a package hand delivered by Joseph Shammam—Arabo’s cousin and
   7 employee. That package contained several photos of Fr. Shaba, one of which was of an
   8 extremely embarrassing nature taken many years earlier when he was in college.
   9        Because of the bank intrusion and the intimidation of Fr. Shaba, on April 25,
  10 2017, Judge Strauss granted the Members a trial continuance and allowed them to
  11 pursue additional discovery, including a further deposition of Arabo. Instead of backing
  12 down, on June 23, 2017, Attorney Grissom’s firm bank account was accessed without
  13 authorization a second time, apparently by the same person. At trial, the Chase bank
  14 branch manager testified that it would be rare for an account to be mistakenly accessed
  15 once, and he had never heard of one being mistakenly accessed twice.
  16        On July 18, 2017, because of the difficulty in scheduling times for the numerous
  17 depositions, Judge Strauss granted an additional trial continuance. In addition to
  18 voluminous written discovery, over 30 individuals were deposed over 40 separate
  19 sessions. Another trial continuance was later granted on September 5, 2017. Trial
  20 ultimately began on October 10, 2017. The difficulty in pushing the litigation forward
  21 is evidenced by the fact that the NMA and Arabo raised the issue of derivative standing
  22 five separate times: in a demurrer, a motion for judgment on the pleadings, motions in
  23 limine, a motion for nonsuit, and at closing argument. At all stages, Judge Strauss found
  24 that the Members had standing to bring the derivative action.
  25        Judge Strauss ultimately entered judgment in the Members’ favor. At the end of
  26 closing argument, Judge Strauss announced his ruling from the bench, and stated that:
  27 “This is one of the most unusual cases I’ve had in my 22 years on the bench. I’ve never
  28 heard so much fiction under oath. It’s really unbelievable.” The court then pointed to
                                                 8
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.543 Page 18 of 35



   1 several people whose testimony he found incredible, and specifically called out Arabo with
   2 respect to the hoops he made the Members jump through to authenticate his handwriting:
   3               Your testimony, Mr. Arabo, is also incredible. To sit here on
                   this stand and tell me you can’t tell if that’s your own
   4
                   handwriting when even I could tell by looking at the—the
   5               birthday card and then the copy of the driver’s license.
   6               They’re identical. And then when faced with a concept that
                   they’re taking your handwriting exemplars and they’re
   7               going to give them to an expert, then all of a sudden you go
   8               home and you look at it further and come to a realization that
                   probably is your handwriting. You could tell right here. And
   9
                   to try to say that you can’t recognize your own handwriting
  10               is very difficult for me to believe. And I don’t believe.
  11 See LiMandri Decl., Ex. A, Oral Ruling.
  12        Judgment was originally entered on January 18, 2018. However, it was amended
  13 several times. The operative second amended judgment ultimately stated that:
  14 (1) Arabo was required to pay damages in the amount of $248,000 to the NMA;
  15 (2) A&B must be reinstated as an NMA member; (3) all NMA members must be
  16 granted access to the NMA’s financial records and membership list; (4) a Receiver
  17 must be appointed to hold a new election; and (5) the Members were determined to be
  18 the prevailing parties entitled to litigation costs recoverable from Arabo and/or the
  19 NMA in the amount $98,426.58, and attorneys’ fees recoverable from the NMA only
  20 in the amount of $1,150,866.50. See LiMandri Decl., Ex. D. Following the new
  21 election, only Mr. Salem was elected to the board of directors. The board then hired
  22 Mr. Somo as the President of the NMA. Both he and Mr. Salem recuse themselves
  23 from all discussions regarding the underlying derivative action.
  24 7.     Negotiations with USLIC
  25        As stated above, Judge Strauss entered judgment in the Member’s favor, naming
  26 them prevailing parties, on January 18, 2018. At that time, however, Judge Strauss had
  27 not yet adjudicated the amount of litigation costs and attorneys’ fees to which they
  28 were entitled. First, in February 2018, the NMA and Arabo each moved to tax the
                                                  9
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.544 Page 19 of 35



   1 Members’ costs. Then, in March 2018, the Members filed their motion for attorneys’
   2 fees. Unfortunately, the costs and fees motions were not set for hearing for several
   3 months, and ended up requiring multiple hearings and multiple rounds of briefing. In
   4 June 2018, Judge Strauss granted the Members a costs award of approximately
   5 $100,000, but the fees motion remained pending.
   6         On August 10, 2018, the Members made a demand for settlement of the
   7 underlying derivative action in the amount of the USLIC Policy limits of $1,000,000.
   8 That same day, the NMA agreed to the settlement, but USLIC refused to consent to
   9 it—or any amount. Instead, USLIC contended that liability for litigation costs and
  10 attorneys’ fees were not “losses” covered by the Policy. It further contended that it
  11 could not settle with the Members on behalf of the NMA for the Policy limits because
  12 doing so would exhaust its Policy limits, precluding it from continuing to defend Arabo
  13 in any appeal. In response, on August 21, 2018, counsel for the Members sent an email
  14 to counsel for USLIC, offering to settle for $972,500, but received no response.
  15 Counsel also indicated that “it would be bad faith for USLI to reject this offer to settle
  16 on behalf of the NMA for $972,500.00, when its actual exposure to an adverse
  17 judgment at this point more closely approximates $1,250,000.”
  18         On September 28, 2018, Judge Strauss ruled on the Members’ motion for
  19 attorneys’ fees, and granted them an award of fees against the NMA in the amount of
  20 $1,150,866.50. The litigation costs were ultimately paid by Arabo alone, so only the
  21 attorneys’ fees are outstanding. They are accruing interest at a daily rate of $315.31.
  22 To the date of this filing, the total liability is $1,286,763.34.
  23         On November 16, 2018, the NMA assigned to the Members its contractual right
  24 to recover from USLIC the funds needed to satisfy the judgment entered in the
  25 underlying derivative action, and the Members began preparing to initiate an action for
  26 breach of contract and breach of the covenant of good faith and fair dealing. However,
  27 on January 25, 2019, USLIC initiated the present action for declaratory relief instead,
  28 to which the Members counterclaimed on February 15, 2019.
                                                   10
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.545 Page 20 of 35



   1                                LEGAL STANDARD
   2         Summary judgment is appropriate “if the pleadings, depositions, answers to
   3 interrogatories, and admissions on file, together with affidavits, if any, show that there
   4 is no genuine issue as to any material fact and the moving party is entitled to summary
   5 judgment as a matter of law.” FED. R. CIV. P. 56(c). “Rule 56(c) mandates the entry of
   6 summary judgment . . . against a party who fails to make a showing sufficient to establish
   7 the existence of an element essential to that party’s case, and on which that party will
   8 bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
   9                               LEGAL ARGUMENT
  10         “[T]he elements of a cause of action for breach of contract are (1) the existence
  11 of the contract, (2) plaintiff’s performance or excuse for nonperformance,
  12 (3) defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W.
  13 Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011). Through this motion, the
  14 Members seek summary judgment with respect to their breach of contract claim. The
  15 Members also seek summary judgment with respect to both their and USLIC’s claims
  16 for declaratory relief, both of which seek adjudication of the parties’ rights and
  17 responsibilities under that contract.
  18         Here, it is undisputed that there is a contract—the Policy. It is undisputed that
  19 the NMA performed under that contract (and assigned its rights to the Members). It
  20 is also undisputed that the Members have suffered damage in not being paid the Policy
  21 limits of the contract. The sole element at issue is whether USLIC has breached the
  22 contract by not paying the Policy limits. That element, in turn, revolves around a single
  23 question: whether the NMA’s liability for the Members’ attorneys’ fees, which were
  24 incurred in the underlying derivative action, is covered by the Policy issued to the
  25 NMA by USLIC. If so, USLIC has breached the contract—if not, it has not.
  26         The Policy states that “[t]he Company will pay on behalf of the Insured Loss
  27 . . . that the Insured shall become legally obligated to pay. . . .” Policy § I.A (original
  28 bolding). Bolded terms are defined. The “Company” is USLIC; the “Insured” is the
                                                  11
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.546 Page 21 of 35



   1 NMA; and “Loss” “means damages, settlements, pre-judgment and post judgment
   2 interest awarded by a court and punitive or exemplary damages to the extent such
   3 damages are insurable under applicable law, but does not include fines, penalties, taxes,
   4 the multiplied portion of any multiple damage award, and other monetary sanctions
   5 that are uninsurable by operation of law.” Policy § III.I (italics added). USLIC’s
   6 argument is that the definition of “Loss” recited above does not include the term
   7 “costs,” and attorneys’ fees are “costs” not “damages.” The problem with USLIC’s
   8 argument is simply that, under the applicable case law, attorneys’ fees are “damages.”
   9 1.      In this Context, “Damages” Includes all Financial Liabilities, Including
  10         Liability for Attorneys’ Fees.
  11         1.1.   Insurance Policies Are Interpreted in Favor of the Insured
  12         When interpreting an insurance contract, the California Supreme Court 2 has
  13 “time and again” “long applied the doctrine of reasonable expectation,” construing
  14 the policy to provide the protection the insured reasonably had the right to expect.
  15 “Not only the provisions of the [insurance] policy as a whole, but also the exceptions
  16 to the liability of the insurer, must be construed so as to give the insured the protection which
  17 he reasonably had a right to expect, and to that end doubts, ambiguities, and uncertainties
  18 arising out of the language used in the policy must be resolved in his favor.” Gray v.
  19 Zurich Ins. Co., 65 Cal. 2d 263, 271 n.7 (1966) (original italics) (quoting Coast Mut.
  20 Bldg.-Loan Ass’n v. Sec. Title Ins. & Guarantee Co., 14 Cal. App. 2d 225, 229 (1936)).
  21         This case law—extending back more than a hundred years—is not stale, but is
  22 regularly reaffirmed by the California Supreme Court.
  23
                    [A]ny exception to the performance of the basic underlying
  24                obligation must be so stated as clearly to apprise the insured of
                    its effect. Thus, the burden rests upon the insurer to phrase
  25                exceptions and exclusions in clear and unmistakable language.
  26
       2
  27   When sitting in diversity, “[f]ederal courts are bound by the pronouncements of the
     state’s highest court on applicable state law.” Kwan v. SanMedica Int’l, 854 F.3d 1088,
  28 1093 (9th Cir. 2017).
                                                     12
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.547 Page 22 of 35



   1               The exclusionary clause must be conspicuous, plain and clear.
                   This rule applies with particular force when the coverage
   2               portion of the insurance policy would lead an insured to
   3               reasonably expect coverage for the claim purportedly
                   excluded. The burden is on the insured to establish that the
   4               claim is within the basic scope of coverage and on the insurer
   5               to establish that the claim is specifically excluded.

   6 MacKinnon v. Truck Ins. Exch., 31 Cal. 4th 635, 648 (2003), as modified on denial of reh’g
   7 (Sept. 17, 2003) (quotation marks and citations omitted).
   8        Thus, to ensure that the insured is given “the protection which he reasonably
   9 had a right to expect,” Gray, 65 Cal. 2d at 271 n.7, “when interpreting policy
  10 provisions, undefined terms should be interpreted as laymen would read them, not as
  11 they might be analyzed by an attorney or insurance expert.” California Dairies Inc. v.
  12 RSUI Indem. Co., 617 F. Supp. 2d 1023, 1030 n.3 (E.D. Cal. 2009) (italics added).
  13 Further, a term in an insurance policy “is ambiguous [where] it is not defined in the
  14 policy and [where] a layperson’s understanding would differ from the legal definition
  15 of the term.” Lunsford v. Am. Guarantee & Liab. Ins. Co., 18 F.3d 653, 654 (9th Cir.
  16 1994) (citing Producers Dairy Delivery Co. v. Sentry Ins. Co., 41 Cal. 3d 903, 911 (1986)).
  17 To determine how a layman would read a term, an “examination of various dictionary
  18 definitions of a word will no doubt be useful,” but most importantly, a court “must
  19 attempt to put itself in the position of a layperson and understand how he or she might
  20 reasonably interpret the [] language.” MacKinnon, 31 Cal. 4th at 649.
  21        1.2.   A Layman Defines “Damages” to Include “Costs” and “Expenses”
  22        So how would a layperson read “damages” within the definition of “Loss” in the
  23 Policy? Merriam-Webster defines “damage” as 1) “loss or harm resulting from injury to
  24 person, property, or reputation,” 2) “compensation in money imposed by law for loss or
  25 injury,” and 3) “expense, cost.” Damage, MERRIAM-WEBSTER’S COLLEGIATE
  26 DICTIONARY (12th ed. 2014) (emphasis added). Very similarly, Random House defines
  27 “damage” as 1) “injury or harm that reduces value, usefulness, etc.,” 2) “the estimated
  28 money equivalent for loss or injury sustained,” and 3) “cost; expense; charge.” Damage,
                                                  13
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.548 Page 23 of 35



   1 RANDOM HOUSE WEBSTER’S COLLEGE DICTIONARY (2d ed. 1997) (emphasis added).
   2         Turning to the sources a modern layman would most likely use, Wiktionary
   3 defines “damage” as 1) “Injury or harm; the condition or measure of something not
   4 being    intact,”   and    2)   “Cost     or    expense.”    Damage,     WIKTIONARY,
   5 https://en.wiktionary.org/wiki/damage (last edited Mar. 15, 2019) (emphasis
   6 added). 3 Dictionary.com in turn is based on the Random House dictionary, and so uses
   7 the same definition, which includes “cost; expense; charge.” Damage,
   8 DICTIONARY.COM, https://www.dictionary.com/browse/damage (last visited Mar. 6,
   9 2019) (emphasis added). Significantly, each of these definitions includes “expense”
  10 and “cost” within them. Without engaging in a rabbit-hole discussion of the
  11 definitions of “expense” and “cost,” it is sufficient to say that the inclusion of these
  12 terms makes a layman’s definition of “damages” broader than USLIC’s legal
  13 definition.
  14         Indeed, from the perspective of the losing party, whether attorneys’ fees are
  15 “costs” or “damages” is absolutely irrelevant—he still has to pay them. Indeed, some
  16 insurance polices explicitly define “damages,” and when they do so, define them as
  17 “any monetary amount . . . which an Insured is legally obligated to pay as a result of a
  18 Claim.” UnitedHealth Grp. Inc. v. Hiscox Dedicated Corp. Member Ltd., No. 09-CV-
  19 0210 (PJS/SRN), 2010 WL 550991, at *6 (D. Minn. Feb. 9, 2010). This tracks a
  20 layman’s understanding of “damages.” Further, relying on UnitedHealth Group, New
  21 York has held that this expansive definition of “damages” should apply when
  22 “damages” is not defined in the insurance policy. See XL Specialty Ins. Co. v. Loral
  23 Space & Commc’n, Inc., 918 N.Y.S.2d 57, 62 (2011) (“[T]he attorneys’ fees Loral had
  24 to pay constitute damages”); see also Cooper v. Certain Underwriters at Lloyd’s, London,
  25 716 F. App’x 735, 736 (9th Cir. 2018) (There are no “material differences between
  26
  27   3
      “Some courts have turned to Wiktionary to determine a popular understanding of the
  28 English language rather than a traditional dictionary definition.” Wallace H. Campbell &
     Co. v. Maryland Comm’n on Human Relations, 202 Md. App. 650, 667 n.7 (2011).
                                                14
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.549 Page 24 of 35



   1 New York and California in interpreting [] disputed insurance polic[ies].”).
   2         1.3.   Attorneys’ Fees are “Damages” When the Underlying Claim is Covered
   3         However, the term “damage” also cannot be examined in a vacuum. As
   4 MacKinnon notes, a court “must attempt to put itself in the position of a layperson and
   5 understand how he or she might reasonably interpret the [] language” of the policy.
   6 MacKinnon, 31 Cal. 4th at 649. In so doing, the “language in a contract must be
   7 interpreted as a whole, and in the circumstances of the case.” Id. at 648 (quoting Waller
   8 v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995), as modified on denial of reh’g (Oct. 26,
   9 1995)). Thus, the definition of “damage” changes based on the type of insurance policy,
  10 and even changes based on the posture of the case. See, e.g., Nat’l Cas. Co. v. Coastal
  11 Dev. Servs. Found., 171 F. App’x 680, 685 (9th Cir. 2006) (“[A]ttorney’s fees and costs
  12 are sometimes construed to be damages by California courts.”); Ins. Co. of Penn. v. City
  13 Of Long Beach, 342 F. App’x 274, 278 (9th Cir. 2009) (“[C]ases nationwide have
  14 differed on whether [‘damages’] may include attorney’s fees.”); Health Net, Inc. v. RLI
  15 Ins. Co., 206 Cal. App. 4th 232, 257 (2012), as modified on denial of reh’g (June 12, 2012).
  16         So what is the appropriate definition of “damages” here? The case law is plain:
  17 here, “damages” in the Policy includes liability for attorneys’ fees. Where the underlying
  18 claim itself is not covered by the insurance policy, then attorneys’ fees are not “damages”
  19 under the policy. This ensures that a policy that excludes actions seeking solely
  20 declaratory relief, cannot be invoked merely because the action seeks declaratory relief
  21 and attorneys’ fees. See Screen Actors Guild Inc. v. Fed. Ins. Co., 957 F. Supp. 2d 1157, 1165
  22 (C.D. Cal. 2013), aff’d, 636 F. App’x 409 (9th Cir. 2016); cf. also Policy § III.B (“‘Claim’
  23 means: . . . Any proceeding . . . [seeking an] order for money damages”) (bolding omitted;
  24 italics added). However, “if a complaint alleges some covered wrongful acts,” then “the
  25 claim for attorney fees is covered.” Health Net, Inc., 206 Cal. App. 4th at 257; cf. also
  26 Policy § III.I (“‘Loss’ means damages”) (bolding omitted; italics added).
  27         In such a situation—where the claim is covered and a defense is being
  28 provided—there, a “layperson would expect ‘damages’ to encompass all financial
                                                   15
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.550 Page 25 of 35



   1 liabilities one is obligated to pay.” Indep. Petrochemical Corp. v. Aetna Cas. & Sur. Co.,
   2 944 F.2d 940, 945 (D.C. Cir. 1991) (emphasis added) (applying both California and
   3 Missouri law because principles are the same, and rejecting technical definition of
   4 “damages” which excludes “restitution”). This includes attorneys’ fees. Golden Eagle
   5 Ins. Co. v. Ins. Co. of the W., 99 Cal. App. 4th 837, 851–52 (4th Dist., Div. 1, 2002)
   6 (McConnell, P. J.) (distinguishing case law using narrow definition of “damages” to
   7 exclude attorneys’ fees because they do not concern “the insured’s assumption of
   8 liability for the indemnitee’s costs in defending against covered third party tort
   9 actions” and commenting that “[n]otably, the [insurance] bulletin shows that the
  10 insurance industry believe[s] that when an insured contract includes the assumption
  11 of the indemnitee’s attorney fees and costs, such expenses are covered ‘damages’
  12 according to the reasonable expectations of the insured.”). 4
  13         In recognizing this, USLIC states at the very end of its brief that “there were no
  14 covered damages, only non-monetary relief claims.” Dkt. 14, 14:11–12. Therefore,
  15 according to USLIC, even if this Court were to follow the case law laid out above, this
  16 case is “[u]nlike Health Net” because there was “only non-covered or equitable relief.”
  17 Dkt. 14, 1:4–7, 14:11–15. “To borrow the language of Health Net, Plaintiffs cannot
  18 bootstrap coverage for attorney’s fees when none of the actual relief awarded was
  19
       4
  20     See also Big 5 Corp. v. Gulf Underwriters Ins. Co., No. CV 02-3320WJR(SHX), 2003 WL
       22127029, at *3 (C.D. Cal. July 14, 2003) (noting that in cases that “found the insurer
  21   liable for attorneys’ fees, the courts in those cases also found that the insurance policies
       covered a part of the underlying claims,” and denying fees because the “policy does not
  22   cover the” underlying claim), aff’d, 136 F. App’x 996 (9th Cir. 2005); Nat’l Cas. Co. v.
  23   Coastal Dev. Servs. Found., 171 F. App’x 680, 686 (9th Cir. 2006) (“[O]ur interpretation
       of the National Policy . . . gives effect to ‘the objectively reasonable expectations of the
  24   insured,’ that all costs taxed against it would be treated as ‘DAMAGES’ as defined
  25   when Coastal Development bought its policy.”) (citations omitted); APL Co. Pte. v.
       Valley Forge Ins. Co., 754 F. Supp. 2d 1084, 1094 (N.D. Cal. 2010) (“Given [a layman’s]
  26   definition of ‘damages,’ the attorneys’ fees awarded in the underlying litigation falls
       plainly within the coverage of the policy.”), rev’d on other grounds, 541 F. App’x 770 (9th
  27   Cir. 2013); Ins. Co. of Penn. v. City Of Long Beach, 342 F. App’x 274, 278 (9th Cir. 2009)
  28   (“[B]ecause the word ‘damages’ is not defined in these policies . . . we interpret the
       policies in favor of coverage for the attorney’s fees as damages.”).
                                                    16
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.551 Page 26 of 35



   1 covered.” Dkt. 14, 14:16–18. But, as stated below, the Policy expressly includes coverage
   2 for claims seeking “money damages or other relief,” including specifically “derivative
   3 actions.” Policy §§ I.A, III.B, IV.G (italics added). Therefore, this argument fails.
   4         1.4.   Coverage for a Derivative Action Includes Coverage for Attorneys’ Fees
   5         In addition, the fact that the Policy explicitly covers derivative actions means that
   6 an insured “reasonably ha[s] a right to expect” coverage for attorneys’ fees. Gray, 65
   7 Cal. 2d at 271 n.7. The Policy states generally that: “The Company will pay on behalf of
   8 the Insured Loss . . . not exceeding the Limit of Liability for which this Coverage Part
   9 applies, that the Insured shall become legally obligated to pay because of Claims . . . for
  10 Wrongful Acts arising solely out of an Insured’s duties on behalf of the Organization.”
  11 Policy § I.A (some bolding omitted). It then goes on to define “Claim” as including
  12 “[a]ny proceeding initiated against the Insured . . . before any governmental body legally
  13 authorized to render an enforceable judgment or order for money damages or other
  14 relief against such Insured alleging that the Insured has committed, or is responsible for,
  15 a Wrongful Act.” Policy § III.B (some bolding omitted). Finally, the Policy goes on to
  16 specifically include “any derivative action on behalf of, or in the name or right of the
  17 Organization, if such action is brought and maintained totally independent of . . . any of
  18 the Insureds.” Policy § IV.G (original bolding omitted; new bolding added).
  19         Derivative actions are by their very nature equitable actions that by definition do
  20 not seek damages payable to the derivative plaintiff, and do seek recovery of the derivative
  21 plaintiff’s attorneys’ fees. In such actions, the plaintiff stands in the shoes of the
  22 corporation and, on its behalf, sues third-parties such as the corporations’ directors. The
  23 derivative plaintiff is not seeking damages personally, only relief for the corporation.
  24 Then, if the corporation obtains a monetary recovery from a successful derivative suit,
  25 the derivative plaintiff is entitled to reimbursement for reasonable legal fees incurred in
  26 prosecuting the action. See Kaplan v. Rand, 192 F.3d 60, 69 (2d Cir. 1999) (“It has long
  27 been the rule that the plaintiffs in such an action may recover attorneys’ fees”).
  28         Such reimbursement is awarded out of the recovery under the equitable
                                                   17
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.552 Page 27 of 35



   1 “common fund doctrine,” i.e., one who brings an action to create or preserve a
   2 “common fund” for the benefit of others (e.g., the corporation and its other
   3 shareholders) is entitled to be made whole for his or her reasonable and necessary
   4 expenses. Cziraki v. Thunder Cats, Inc., 111 Cal. App. 4th 552, 557–58 (2003); see also
   5 Baker v. Pratt, 176 Cal. App. 3d 370, 378 (1986). “The substantial benefit principle
   6 extends the common fund doctrine to litigation which has not resulted in a pecuniary
   7 recovery but has resulted in substantial benefits to an identifiable class of persons.”
   8 Braude v. Auto. Club of S. Cal., 178 Cal. App. 3d 994, 1005 (1986). “The substantial
   9 benefits, like the common fund theory, rests on the principle that those who have been
  10 ‘unjustly enriched’ at another’s expense should under some circumstances bear their
  11 fair share of the costs entailed in producing the benefits they have obtained.” Id.
  12 (quoting Save El Toro Assn. v. Days, 98 Cal. App. 3d 544, 548 (1979)).
  13         Here, the Policy explicitly covers “derivative action[s],” regardless of whether
  14 they seek “money damages or other relief.” Policy §§ III.B, IV.G. If a derivative action
  15 seeks only “other relief,” then there will be no common fund from which the nominal-
  16 defendant corporation can pay the derivative plaintiff’s attorneys’ fees—and those
  17 fees will instead hit it like a ton of bricks. In this context, courts have generally held
  18 that the liability for attorneys’ fees are a “loss” which should be covered by a D&O
  19 policy. Although the corporation may have technically received a substantial benefit,
  20 the reality is that “[t]he lawyers got the money, not the shareholders,” Safeway Stores,
  21 Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 64 F.3d 1282, 1286–87 (9th Cir. 1995),
  22 and so the “normal expectation of the extent of coverage of the policy” would include
  23 coverage for that loss. Gray, 65 Cal. 2d at 271 n.7.
  24         Indeed, in Safeway Stores—a published Ninth Circuit opinion—the court held that
  25 liability for attorneys’ fees resulting from a derivative action are covered “losses” in a
  26 D&O policy very similar to the one here. Safeway Stores, Inc., 64 F.3d at 1286–89. The
  27 only difference was that “loss” was not defined there, and so the court looked to “[t]he
  28 plain meaning of the term ‘loss.’” Id. at 1286 n.8. But regardless of whether “loss” is
                                                  18
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.553 Page 28 of 35



   1 defined or not, as including “costs” or not, the court must “consider the particular policy
   2 in question to determine which rule best effectuates the reasonable expectations and
   3 intentions of the parties under the insurance contract.” Id. at 1287 (quoting Nordstrom,
   4 Inc. v. Chubb & Son, Inc., 54 F.3d 1424, 1432 (9th Cir. 1995), as amended on denial of reh’g
   5 (Aug. 1, 1995)). And “[a]s a matter of common sense, protection from potentially ruinous
   6 [attorneys’ fees] is as vital to an insured as protection from the [insured’s] tort liability.”
   7 Golden Eagle Ins. Co., 99 Cal. App. 4th at 852; see also XL Specialty Ins. Co., 918 N.Y.S.2d
   8 at 61–62 (“What the insurers are in essence suggesting is that the attorneys’ fees should
   9 be offset against the value of the non monetary benefit [the corporation] received as a
  10 result of the [derivative action]. But nothing in the policy suggests offsetting a Loss by the
  11 amount of any non monetary benefits received.”). Therefore, when derivative actions are
  12 explicitly covered by an insurance policy, liability for the derivative plaintiff’s inevitable
  13 attorneys’ fees award should be covered.
  14         1.5.   The Lack of a Definition for “Damages” is an Ambiguity
  15         Finally, USLIC argues that the Members “cannot lightly toss around the word
  16 ‘ambiguity’ in hopes of invoking the rule that ambiguities are construed against the
  17 insurer.” Dkt. 14, 12:28–13:1. Further, USLIC argues that “California law concerning
  18 interpretation of insurance contracts” precludes holding “that, because the USLIC
  19 Policy does not expressly exclude coverage for an award of plaintiffs’ attorneys fees and
  20 costs, they must be covered.” Dkt. 14, 13:18–21 (original italics). In support of its
  21 argument, USLIC states that “[i]t is virtually unanimous that an award of plaintiffs’
  22 attorneys fees as a prevailing party is an item of costs, not damages. There is no
  23 ‘ambiguity.’” Dkt. 14, 13:12–13. It also cites Hughes v. Mid-Century Ins. Co., 38 Cal.
  24 App. 4th 1176, 1182 (1995), as allegedly denying the argument that attorneys’ fees are
  25 included unless expressly excluded. Dkt. 14, 14:3–10.
  26         Both arguments fail. The term “damages” is precisely a word that, when not
  27 defined, is per se ambiguous. “Here, because the word ‘damages’ is not defined in the[]
  28 polic[y], and cases nationwide have differed on whether it may include attorney’s fees,
                                                    19
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.554 Page 29 of 35



   1 the term in context is not clear and explicit. Therefore, we interpret the policies in favor
   2 of coverage for the attorney’s fees as damages.” Ins. Co. of Penn., 342 F. App’x at 278 (9th
   3 Cir. 2009) (citation omitted). Further, Hughes, 38 Cal. App. 4th at 1182, does not stand
   4 for USLIC’s proposition. Hughes did not expressly concern attorneys’ fees (only litigation
   5 costs, of which USLIC argues fees are a part). There, the court held that the opposing
   6 party’s litigation costs were not covered by the Supplementary Payments provision of a
   7 CGL policy because that provision only covered “costs we incur,” and did not expressly
   8 mention costs taxed against the insured. Id. (emphasis added). All Hughes announces is
   9 that the Members cannot recover their attorneys’ fees under the “Defense Costs”
  10 provision in the Policy—an argument the Members have not advanced. See Policy § III.D
  11 (“Defense costs includes other fees” “incurred by the Company”) (bolding omitted).
  12         Other case law evinces that the failure to exclude attorneys’ fees from the
  13 definition of “damages” is actually important. “It is reasonable to say that an attorney
  14 fee award . . . is a form of ‘damage’ which the defendant contracted to cover. It would
  15 have been simple enough to exclude attorney fee awards had the parties so intended.
  16 Since they did not, and since an ambiguity remains, the ambiguity will be resolved
  17 against the Insurer.” City of Pomona v. Employers’ Surplus Lines Ins. Co., 5 Cal. Rptr.
  18 2d 910, 921–22 (1992) 5 (quoting City of Ypsilanti v. Appalachian Ins. Co., 547 F. Supp.
  19 823, 828 (E.D. Mich. 1982), aff’d, 725 F.2d 682 (6th Cir. 1983)). If USLIC intended
  20 to exclude coverage for attorneys’ fees, it was required to expressly do so, like it did
  21 for “fines, penalties, [and] taxes.” Policy § III.I.
  22         While the Members believe that the above case law alone belies USLIC’s
  23 argument that it is “virtually unanimous” that the case law supports its position, a good
  24
       5
  25   City of Pomona was ordered depublished. Nevertheless, it is still citeable here as
     persuasive authority. Renick v. Dun & Bradstreet Receivable Mgmt. Servs., 290 F.3d 1055,
  26 1058 (9th Cir. 2002) (“Ninth Circuit Rule 36–3 . . . does not apply to unpublished
     dispositions issued by any other courts”); Cole v. Doe 1 thru 2 Officers of City of Emeryville
  27 Police Dep’t, 387 F. Supp. 2d 1084, 1103 n.7 (N.D. Cal. 2005) (“California Rule of Court
  28 [8.1115] prohibits citation or reliance by a court of an unpublished California Court of
     Appeal decision. However, the rule is not binding in the federal courts”).
                                                   20
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.555 Page 30 of 35



   1 means of determining the general rule is to review pertinent legal scholarship. Those
   2 sources indicate the exact opposite. The weight of the case law indicates that the
   3 recovery of attorneys’ fees as damages is permissible and appropriate: “[P]olicyholders
   4 with third-party liability policies should know that the award of attorney fees to plaintiffs
   5 in an underlying action very likely is supported by the plain language of the policy.
   6 Further, the absence of an exclusion for plaintiff’s attorney fees is strong evidence of the
   7 intent to cover those commonplace damages.” William G. Passannante & Vivian C.
   8 Michael, Attorney Fees and Liability Insurance: Recovering Fees Paid to Plaintiffs and Fees
   9 Incurred by Policyholders, WESTLAW J. INS. COVERAGE, Feb. 27, 2015, at 15. “The
  10 takeaway from all of these cases is that consistent with the plain language of most D&O
  11 policies, courts generally view plaintiffs’ attorneys’ fees as just another type of
  12 damages. . . . [U]nless a D&O policy specifically excludes coverage for plaintiffs’
  13 attorneys’ fees, such fees should be covered.” Anthony P. Tatum & Shelby S. Guilbert,
  14 Jr., Securing D&O For Attorneys’ Fees in Securities Cases, LAW360 (May 28, 2013). 6
  15 2.         Response to USLIC’s Three Affirmative Arguments
  16            As indicated by the Ninth Circuit’s statement that “cases nationwide have
  17 differed on whether [‘damages’] may include attorney’s fees,” Ins. Co. of Penn., 342 F.
  18 App’x at 278, USLIC has been able to find some case law in which the term “damages”
  19 was found not to include attorneys’ fees. Dkt. 14, 8:6–12:2 (citing authority). However,
  20 a close analysis of context shows that USLIC’s authority is inapposite.
  21            2.1.   Statutory Definitions are Inapplicable.
  22            First, USLIC cites Cal. Civ. Proc. Code § 1033.5. Dkt. 14, 8:6–9:6. Section 1033.5
  23 does define “Attorney’s fees” as “costs” but referring to it in this context is unhelpful.
  24 As stated above, “undefined terms should be interpreted as laymen would read them,
  25 not as they might be analyzed by an attorney.” California Dairies Inc., 617 F. Supp. 2d at
  26 1030 n.3. It is highly unlikely that a layman would be familiar with California procedural
  27
  28   6
           These articles are attached to the LiMandri declaration.
                                                    21
             MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.556 Page 31 of 35



   1 law generally, or § 1033.5 specifically. See, e.g., Lunsford, 18 F.3d at 655 (coverage for
   2 “malicious prosecution” in policy is not limited to “tort of malicious prosecution,” but
   3 includes “abuse of process,” because laymen, and even “lawyers and judges,” do not
   4 understand what the differences are). Nor is there anything in the Policy suggesting that
   5 the parties intended to incorporate California procedural definitions as the substantive
   6 definitions in the Policy. Thus, it is simply not relevant to refer to § 1033.5. 7
   7         2.2. Cases with Disparate Factual Situations are Inapplicable.
   8         Second, USLIC cites Cutler-Orosi Unified Sch. Dist. v. Tulare Cty. Sch. etc. Auth.,
   9 31 Cal. App. 4th 617 (1994), and its progeny. Dkt. 14, 9:9–10:5, 11:1–12:2. The court in
  10 Cutler-Orosi stated that “an award of attorney fees, like other costs, does not
  11 compensate the plaintiff for the injury that first brought him into court; instead, the
  12 award reimburses him for a portion of the expenses he incurred in seeking relief.”
  13 Cutler-Orosi Unified Sch. Dist., 31 Cal. App. 4th at 632 (brackets, quotation marks, and
  14 ellipses omitted). “Attorney fees therefore are inconsistent with the concept of
  15 ‘damages’ as the term is used in its ordinary and popular sense, that is, compensation
  16 paid to a party for the loss or detriment suffered because of the wrongful act of
  17 another.” Id.; but see APL Co. Pte. v. Valley Forge Ins. Co., 754 F. Supp. 2d 1084, 1094
  18 (N.D. Cal. 2010), rev’d on other grounds, 541 F. App’x 770 (9th Cir. 2013) (interpreting
  19 attorneys’ fees as “damages” even using Cutler-Orosi’s definition of “damages”).
  20         This rule, outlined in Cutler-Orosi, appears plain, but must be read in context. The
  21 case did not outline a bright-line rule; but rather only one that applied in its specific
  22 factual situation. Cutler-Orosi concerned a liability policy—not a defense policy. Thus,
  23 the insurance carrier was not obligated to provide a legal defense for the defendant there,
  24 only to pay “damages” which the defendant incurred. Cutler-Orosi Unified Sch. Dist., 31
  25
       7
  26  Indeed, if one were to look to disparate legal contexts, which this Court should not
     do, one would find that attorneys’ fees are not always legal “costs,” but are sometimes
  27 “damages.” See Brandt v. Superior Court, 37 Cal. 3d 813, 819 (1985) (breach of the
  28 covenant of good faith and fair dealing); Prentice v. N. Am. Title Guar. Corp., Alameda
     Div., 59 Cal. 2d 618, 621 (1963) (tort of another).
                                                   22
           MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.557 Page 32 of 35



   1 Cal. App. 4th at 623. In that context, a plain and ordinary definition of “damages” does
   2 not include legal costs (incurred by either party). See Golden Eagle Ins. Co., 99 Cal. App.
   3 4th at 851 (explaining unique factual situation and stating: “Cutler–Orosi is inapposite []
   4 because it does not concern . . . the insured’s assumption of liability for the indemnitee’s
   5 costs in defending against covered third party tort actions.”).
   6         Similarly, two additional cases cited by USLIC—both of which cite Cutler-
   7 Orosi—must be read in their specific contexts. In Travelers, KFx sued Arthrex for
   8 declaratory relief regarding a patent dispute. Arthrex then counterclaimed with similar
   9 patent claims, but sought only declaratory relief, not damages. KFx then tendered its
  10 counterdefense to Travelers, who denied the claim. The Ninth Circuit held that the
  11 denial was appropriate because the policy only included a duty to defend claims seeking
  12 damages. Travelers Prop. Cas. Co. of Am. v. KFx Med. Corp., 637 F. App’x 989 (9th Cir.
  13 2016). In that context, a plain and ordinary definition of “damages” does not include the
  14 potential liability (if one loses) of paying the opposing party’s costs and attorneys’ fees.
  15         The analysis in Health Net is very similar. There, a health insurance provider
  16 called Health Net was sued for failing to adequately reimburse its various insureds.
  17 Health Net’s multiple insurance carriers then refused to indemnify it because the
  18 claims were essentially for breach of contract, not a “wrongful act.” Health Net then
  19 tried to allege that the claim for attorneys’ fees was a claim for damages—the court
  20 disagreed. Health Net, Inc., 206 Cal. App. 4th at 257. Again, in that limited context, a
  21 plain and ordinary definition of “damages” does not include the potential liability of
  22 paying the opposing party’s litigation costs and attorneys’ fees.
  23         Interestingly, APL—cited above—rejects Cutler-Orosi’s distinction between
  24 compensation for the act that brought the plaintiff into court, versus reimbursement for
  25 the plaintiff’s efforts undertaken to achieve relief—finding both to be “remunerative
  26 payment[s]” and therefore legal “damages.” APL Co. Pte., 754 F. Supp. 2d at 1094. This
  27 is in line with a lay definition of “damages” which three Ninth Circuit cases have held
  28 includes attorneys’ fees. Safeway Stores, Inc., 64 F.3d at 1286–87; Ins. Co. of Penn., 342
                                                  23
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.558 Page 33 of 35



   1 F. App’x at 278; Nat’l Cas. Co., 171 F. App’x at 686. The technical reason for sometimes
   2 labeling attorneys’ fees to be “costs”, and not “damages”, is a procedural one. It arises
   3 out of the fact that courts generally do not want the parties to have to prematurely prove-
   4 up their attorneys’ fees during trial. Rather, it makes more sense to have the prevailing
   5 party handle a request for attorneys’ fees as a post-trial motion once the outcome of the
   6 trial is known. Using that approach, the parties’ attorneys do not have to take the stand
   7 or otherwise put on evidence of their fees during the trial. This could be unnecessarily
   8 time consuming, and also potentially prejudicial in a jury trial.
   9        2.3. Cases Interpreting CGL Policies are Inapplicable.
  10        Third, and finally, USLIC cites various cases interpreting Commercial General
  11 Liability (CGL) policies. Dkt. 14, 10:6–28. USLIC states that “[i]t makes no difference
  12 that the subject policy is a D&O policy and not a CGL policy—the fundamental concept
  13 that attorney’s fees and costs are ‘costs’ and not ‘damages’ remains the same.” Dkt. 14,
  14 10:26–28. This is simply inaccurate. CGL policies generally provide narrower coverage
  15 for lawsuits seeking monetary “damages” for “bodily injury” and “property damage.”
  16 In contrast, D&O policies typically do not require an allegation of monetary damages as
  17 the trigger of coverage, requiring only allegations of broadly defined “Wrongful Acts.”
  18 D&O policies also generally cover claims for both monetary and nonmonetary relief,
  19 whereas CGL policies do not. 2 H. WALTER CROSKEY, ET AL., RUTTER GRP. PRAC.
  20 GUIDE: INS. LITIG. ¶¶ 7:1555, 7.1568.2, 7.1606 (2018).
  21        Moreover, if one takes a step back—and looks at the policy from the insured’s
  22 perspective—the different types of policies make all the difference. And it is this
  23 perspective which is paramount. See Gray, 65 Cal. 2d at 271 n.7. As part of a
  24 “Supplementary Payments” provision, “[a] CGL policy obligates the insurer to pay, in
  25 addition to damages and defense costs, various supplemental payments, including costs
  26 taxed against the insured in any lawsuit defended by the insurer” even beyond the policy
  27 limits. CROSKEY, supra, at ¶ 7:160 (punctuation cleaned up). In that situation, courts
  28 have interpreted “attorney fees” to be “costs.” Id. at ¶¶ 7:160.2–7:160.3.
                                                  24
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.559 Page 34 of 35



   1         In other words, to protect the insured, courts have taken an expansive approach
   2 when interpreting CGL policies, placing attorneys’ fees under the costs provision that
   3 has no cap. See, e.g., Prichard v. Liberty Mut. Ins. Co., 84 Cal. App. 4th 890, 912 n.22
   4 (2000), as modified on denial of reh’g (Dec. 6, 2000) (determining that policy required
   5 indemnity for attorneys’ fees because the CGL policy is “written so that attorney fees
   6 awarded as part of prevailing party clauses can be considered costs associated with the
   7 insurer’s defense obligation”) (emphasis omitted; italics added); Navigators Specialty
   8 Ins. Co. v. Moorefield Constr., Inc., 6 Cal. App. 5th 1258, 1283 (2016) (determining that
   9 policy required indemnity for attorneys’ fees as litigation costs because, even though
  10 underlying claim was ultimately not covered, that finding was not retroactive); Ins. Co.
  11 of N. Am. v. Nat’l Am. Ins. Co., 37 Cal. App. 4th 195, 207 (1995) (determining that
  12 approximately $300,000 in attorneys’ fees should not be placed against policy limits, but
  13 instead covered by Supplementary Payments provision).
  14         After all, “doubts, ambiguities, and uncertainties arising out of the language
  15 used in the policy must be resolved in [the insured’s] favor,” Gray, 65 Cal. 2d at 271
  16 n.7, and “insurance coverage is interpreted broadly so as to afford the greatest possible
  17 protection to the insured.” MacKinnon, 31 Cal. 4th at 648 (quotation marks omitted).
  18 And, “[i]f semantically permissible, the contract will be given such construction as will
  19 fairly achieve its manifest object of securing indemnity to the insured for the losses to
  20 which the insurance relates.” Crane v. State Farm Fire & Cas. Co., 5 Cal. 3d 112, 115
  21 (1971) (en banc). Thus, attorneys’ fees are “damages” in a D&O policy for the same
  22 reason that they are “costs” in a CGL policy—to protect the insured.
  23                                    CONCLUSION
  24         For the foregoing reasons, this Court should: 1) deny USLIC’s motion for partial
  25 summary judgment as to its claim for declaratory relief; 2) grant the Members’ cross-
  26 motion for partial summary judgment as to USLIC’s claim for declaratory relief; 3) grant
  27 the Members’ motion for partial summary judgment as to their counterclaims for breach
  28 of contract and declaratory relief; and 4) let this case proceed to trial as to the Members’
                                                  25
          MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
Case 3:19-cv-00172-GPC-AGS Document 23-1 Filed 03/25/19 PageID.560 Page 35 of 35



   1 claim against USLIC for breach of the covenant of good faith and fair dealing.
   2
   3                                          Respectfully submitted,
   4
                                              LiMANDRI & JONNA LLP
   5
   6
   7 Dated: March 25, 2019              By:
   8                                          Charles S. LiMandri
                                              Paul M. Jonna
   9
                                              Jeffrey M. Trissell
  10                                          Attorneys for Defendants and
  11                                          Counterclaimants A&B Market Plus, Inc.,
                                              dba Campus Liquor and Deli; LS&SLG,
  12                                          Inc., dba Adams Avenue Liquor; Wall First
  13                                          Venture, Inc., dba RJ Liquor; and OB Star,
                                              Inc., dba Litickers Liquor
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 26
         MEMO. OF P&A ISO SUMMARY JUDGMENT CROSS-MOTION AND MOTION 19cv0172
